SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of the District Court is AFFIRMED.
Plaintiff Christopher L. Bakowski, appeals pro se from the District Court’s dismissal of his amended complaint,1 which contained tort claims against various federal agencies and officers. Plaintiff contends that he suffered psychological injuries and concomitant physical injuries stemming from an alleged conspiracy by defendants to submit fabricated documents to the court in a prior litigation brought by plaintiff. Defendants moved to dismiss plaintiffs amended complaint, and the District Court granted that motion at oral argument on February 27, 2004.2 Plaintiff then moved for reconsideration, and on October 25, 2004, the District Court granted the motion, but adhered to its prior ruling dismissing plaintiffs amended complaint.
The District Court held that plaintiff failed to file his claims within two years of *21their accrual, as the Federal Tort Claims Act (“FTCA”) requires. See 28 U.S.C. § 2401(b). On appeal, plaintiff challenges the District Court’s determination regarding the date of the accrual of his claims. Following de novo review of the District Court’s dismissal for failure to comply with the relevant statute of limitations, see Kronisch v. United States, 150 F.3d 112, 120 (2d Cir.1998), we conclude that plaintiffs claims were untimely for substantially the reasons stated by the District Court in its Ruling on Motion for Reconsideration. As the waiver of sovereign immunity in the FTCA is circumscribed by the two-year limitations period contained in 28 U.S.C. § 2401(b), see Johnson v. Smithsonian Inst., 189 F.3d 180, 189 (2d Cir.1999), the District Court lacked jurisdiction to entertain plaintiffs claims and appropriately dismissed them.
Furthermore, the District Court lacked jurisdiction because of plaintiffs failure to show that he had exhausted his administrative remedies in advance of bringing suit. See 28 U.S.C. § 2675(a); Adeleke v. United States, 355 F.3d 144, 153 (2d Cir.2004)(federal government’s waiver of sovereign immunity in the FTCA conditioned on plaintiffs compliance with the exhaustion requirement of 28 U.S.C. § 2675(a)). In the District Court and on appeal, defendants raised failure to exhaust as a jurisdictional bar to plaintiffs claims. Although the District Court did not reach the exhaustion issue, we may decide the appeal on that additional ground, see Hartford Courant Co. v. Pellegrino, 380 F.3d 83, 90 (2d Cir.2004) (noting that “we have the authority to decide issues that were argued before but not reached by the district court”), and we conclude that plaintiff failed to comply with the exhaustion requirement of 28 U.S.C. § 2675(a).
A plaintiff asserting a claim pursuant to the FTCA must present his claim to the relevant government agency and await either a final administrative disposition or the passage of six months without such a disposition. 28 U.S.C. § 2675(a). It is evident that plaintiff failed to wait the requisite six months before filing suit, as he presented his claims to the Department of the Army by letter dated March 15, 2002 and initiated this suit on April 26, 2002. Nothing in the record suggests that plaintiff received a final administrative disposition in the intervening period. Accordingly, plaintiff failed to demonstrate that he exhausted his administrative remedies, see 28 U.S.C. § 2675(a), and the District Court was deprived of jurisdiction over this action. See Adeleke, 355 F.3d at 153.
We have considered all of plaintiffs claims on appeal and we hereby AFFIRM the judgment of the District Court.

. Plaintiff’s original complaint was dismissed without prejudice on September 15, 2003. The amended complaint plaintiff thereinafter submitted was styled his “Complaint (Second Amendment),” even though the record contains no indication of a prior amendment. Accordingly, the "Complaint (Second Amendment)” is referred to herein as the amended complaint.


. The record does not include a transcript of those proceedings, and the District Court’s docket sheet does not reflect that a transcript was ever prepared. Nevertheless, the District Court’s written opinion on plaintiff’s motion *21for reconsideration sets forth the reasoning of its prior decision rendered at oral argument.